PER CURIAM.
We reverse the summary final judgment of foreclosure because a genuine issue of material fact was created by the two different versions of the note filed by the appellee bank. Attached to the original complaint was a copy of the original note which contained three indorsements on the last page of the note. Attached to the amended complaint and to the summary judgment motion was a purported copy of the original note which contained two in-dorsements on the last page of the note and a third indorsement on an allonge. Appellants’ amended answer raised lack of standing as an affirmative defense and challenged the validity of the allonge. In support of its motion for summary judgment, the bank neither addressed the discrepancy between the notes nor countered the lack of standing defense.

Reversed and remanded.

Gross, May and Damoorgian, JJ., concur.